Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] Quarterly report Pursuant to section 13 or 15(d) of the Securities and Exchange act of 1934 For the quarter ended September 30, 2006 [ ] Transition report pursuant to section 13 or 15(d) of the Securities and Exchange act of 1934 For the transition period from to Commission file number 0-23881 COWLITZ BANCORPORATION (Exact name of registrant as specified in its charter) Washington 91-1529841 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 927 Commerce Ave., Longview, Washington 98632 (Address of principal executive offices) (Zip Code) (360) 423-9800 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule 12b-2 of the
